Citation Nr: 0008683	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
cyst on the right calf.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for headaches due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a low back disorder 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a right knee 
disorder due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a right shoulder 
disorder due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a skin rash due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

9.  Entitlement to service connection for night sweats due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

10.  Entitlement to service connection for short term memory 
loss due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

11.  Entitlement to service connection for an upper 
gastrointestinal disorder, claimed as burning in the throat 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

12.  Entitlement to service connection for fatigue and sleep 
problems due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

13.  Entitlement to service connection for mucosal swelling 
of the nasal passages due to undiagnosed illness as a result 
of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317.

14.  Entitlement to service connection for a lower 
gastrointestinal disorder, claimed as loose stools, due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

15.  Entitlement to service connection for bilateral wrist 
pain due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972 and from November 1990 to May 1991, including a 
period from December 1990 to April 1991 in the Persian Gulf 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the issues claimed on appeal.

A hearing was held before a Member of the Board sitting in 
Milwaukee, Wisconsin, in June 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

3.  The medical evidence of record of record fails to 
establish that the veteran has a current medical diagnosis of 
PTSD.

4.  The medical evidence of record does not relate the 
residuals of a cyst on the right calf with any event or 
occurrence during active duty service.

5.  The medical evidence of record does not relate the 
residuals of colon polyps with any event or occurrence during 
active duty service.

6.  The veteran has not presented any competent evidence of a 
relationship between his complaints of headaches and an 
undiagnosed illness.

7.  The veteran has not presented any competent evidence of a 
relationship between a low back disorder and an undiagnosed 
illness.

8.  The veteran has not presented any competent evidence of a 
relationship between a right knee disorder and an undiagnosed 
illness.

9.  The veteran has not presented any competent evidence of a 
relationship between a right shoulder disorder and an 
undiagnosed illness.

10.  The veteran has not presented any competent evidence of 
a relationship between a skin rash and an undiagnosed 
illness.

11.  The veteran has not presented any competent evidence of 
a relationship between night sweats and an undiagnosed 
illness.

12.  The veteran has not presented any competent evidence of 
a relationship between short term memory loss and an 
undiagnosed illness.

13.  The veteran has not presented any competent evidence of 
a relationship between an upper gastrointestinal disorder, 
claimed as burning in the throat, and an undiagnosed illness.

14.  The veteran has not presented any competent evidence of 
a relationship between fatigue and sleep problems and an 
undiagnosed illness.

15.  The veteran has not presented any competent evidence of 
a relationship between mucosal swelling of the nasal passages 
and an undiagnosed illness.

16.  The evidence of record does not establish that the 
veteran's lower gastrointestinal disorder was incurred in or 
aggravated by military service.  

17.  The preponderance of evidence shows that a 
gastrointestinal disorder was not related to an undiagnosed 
illness or service in the Persian Gulf War.

18.  The veteran has not presented any competent evidence of 
a relationship between bilateral wrist pain and an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim for entitlement to service connection for the 
residuals of a cyst on the right calf is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  The claim for entitlement to service connection for colon 
polyps is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & West 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The claim for entitlement to service connection for 
headaches due to undiagnosed illness as a result of service 
in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

5.  The claim for entitlement to service connection for a low 
back disorder due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

6.  The claim for entitlement to service connection for a 
right knee disorder due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

7.  The claim for entitlement to service connection for a 
right shoulder disorder due to undiagnosed illness as a 
result of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

8.  The claim for entitlement to service connection for a 
skin rash due to undiagnosed illness as a result of service 
in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

9.  The claim for entitlement to service connection for night 
sweats due to undiagnosed illness as a result of service in 
the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

10.  The claim for entitlement to service connection for 
short term memory loss due to undiagnosed illness as a result 
of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

11.  The claim for entitlement to service connection for an 
upper gastrointestinal disorder, claimed as burning in the 
throat, due to undiagnosed illness as a result of service in 
the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

12.  The claim for entitlement to service connection for 
fatigue and sleep problems due to undiagnosed illness as a 
result of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

13.  The claim for entitlement to service connection for 
mucosal swelling of the nasal passages due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

14.  A lower gastrointestinal disorder, claimed as loose 
stools, due to undiagnosed illness was not incurred in or 
aggravated by service in the Southwest Asian theater.  
38 U.S.C.A. §§ 1110, 1137, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).

15.  The claim for entitlement to service connection for 
bilateral wrist pain due to undiagnosed illness as a result 
of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well-grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.

II.  Legal Analysis

     A.  The Claim for Entitlement to Service Connection for 
PTSD

In addition to the regulations outlined above, the Board 
notes that while this appeal was pending, the applicable 
rating criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999, and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat.  He maintains that he developed PTSD as a result 
of being activated for the Persian Gulf, the physical 
activity he underwent once in-country, being sprayed with a 
fog on a battalion run, a lack of showers and sanitary 
facilities, guarding ammo supplies and prisoners of war, 
viewing destruction and devastation, including dead Iraqi 
soldiers, smoke from oil fires, and frequent moves.  However, 
a review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder.  

The Board concludes that the veteran's claim for PTSD is not 
well grounded and must be denied.  First, the Board notes 
that the service records do not support a finding that the 
veteran was engaged in combat, nor has he so claimed.  
Further, as noted, under the new and old regulations, service 
connection for PTSD requires a diagnosis of PTSD.  
38 C.F.R. § 3.304(f) (1998), (1999); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  In this case, there is no diagnosis of 
PTSD.  Specifically, in the most recent VA examination, there 
was no Axis I diagnosis noted.  Moreover, there are no 
outpatient clinical records indicating that the veteran had 
complaints of, treatment for, or a diagnosis of PTSD.  
Finally, the veteran acknowledged in his hearing before the 
Board that he was told that he did not have PTSD.  Because 
the medical evidence of record does not establish the first 
element of the claim (a diagnosis of PTSD), there is no need 
for the Board to reach the element of an in-service stressor 
or the element of a causal nexus.  Accordingly, the claim 
must necessarily be denied.

     B.  The Claim for Entitlement to Service Connection for 
the Residuals of a Cyst on the Right Calf

The Board finds that the veteran's claim for the residuals of 
a right calf cyst is not well grounded.  First, there is no 
evidence of a right calf cyst in service.  Further, the 
veteran testified that he developed the cyst due to wearing 
boots in service; however, at the time the cyst was removed, 
the veteran reported a several week history of a lump, 
although he had been out of service for over two years.  Such 
reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  In 
addition, at the time the cyst was removed, there was no 
mention made of it being related to boot wear during active 
duty.  Moreover, no physician has associated the right calf 
cyst with the veteran's active military service.  The veteran 
indicated that he would attempt to obtain the records in 
support of his claim but none were forthcoming.  Thus, the 
medical evidence of record fails to establish a medical or 
legal nexus between active duty service and current 
disability, and the claim must be denied as not well 
grounded.  


     C.  The Claim for Entitlement to Service Connection for 
Colon Polyps

The Board finds that there is no competent medical opinion on 
file or presented to the effect that the veteran's colon 
polyps are related to service.  First, there is no evidence 
of colon ploys or similar symptomatology shown in service.  
The veteran acknowledged as much in his sworn testimony, but 
rather contended that the colon polyps were related to 
service because he had no reason to believe otherwise.  
However, except for the veteran's own unsubstantiated 
opinion, there is no medical evidence of a connection between 
the veteran's colon ploys and military service.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between active duty service and the veteran's current 
complaints, and the claim must be denied as not well 
grounded.  

     D.  The Claims for Entitlement to Service Connection Due 
to Undiagnosed Illness as a Result of Service in the 
Southwest Asian Theater 

In addition to the regulations cited above, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317(a)(1) (1999).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

Procedurally, the Board notes that the veteran underwent a 
Persian Gulf War registry examination in November 1994.  In 
December 1994, he filed multiple claims, most as due to 
undiagnosed illness, including night sweats, right shoulder, 
low back, memory loss, gastrointestinal, wrist, and a nasal 
disorder.  Although headaches were originally claimed on a 
direct service-connected basis, it was later clarified to be 
only a claim for undiagnosed illness.  In addition, a claim 
for chest pain due to undiagnosed illness was developed by 
the RO but later clarified to be an upper gastrointestinal 
claim manifested by burning in the throat.  

Because the undiagnosed illness claims are based on 
essentially the same legal theory, the claims for headaches, 
a low back disorder, a right knee disorder, a right shoulder 
disorder, a skin disorder, night sweats, fatigue, sleep 
problems, and an upper GI disorder, they will be discussed as 
grouped below.  Moreover, the claims for short term memory 
loss, a nasal disorder, and bilateral wrist pain, which are 
not shown on the record, will also be discussed together.  
Finally, the claim for a lower GI disorder will be discussed 
separately.

Claims for Headaches, a Low Back Disorder, a Right Knee 
Disorder, a Right Shoulder Disorder, a Skin Disorder, Night 
Sweats, Fatigue, Sleep Problems, an Upper Gastrointestinal 
Disorder, and a Bilateral Wrist Disorder, 
Due to Undiagnosed Illness

The Board finds that the symptomatology of headaches, a low 
back disorder, a right knee disorder, a right shoulder 
disorder, a skin disorder, night sweats, fatigue, sleep 
problems, an upper gastrointestinal disorder, and a bilateral 
wrist disorder, for which the veteran complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  Specifically, in a December 1995 VA general 
medical examination report, the veteran was diagnosed with 
tension headaches and over-the-counter medication was 
recommended.  Thus, his headaches have been diagnosed.  
Further, mild degenerative disc disease at L5-S1 was noted in 
a February 1995 outpatient treatment record.  This diagnosis 
was also supported in a December 1995 VA spine examination 
report.  Accordingly, a clinical diagnosis of his back 
disorder has been identified.  The Board notes, 
parenthetically, that the veteran reported a 20 year history 
of low back pain, which would date the disorder the mid-1970s 
and not within either of his two periods of active duty.  

Moreover, the veteran's complaints of right knee pain were 
diagnosed as a possible lateral meniscus tear of the right 
knee vs. degenerative changes in a December 1995 VA spine 
examination report.  X-rays at that time showed no bony 
abnormalities.  However, a subsequent MRI report dated in 
January 1996 confirmed a diagnosis of posterior horn medial 
meniscal tear.  Next, the veteran's right shoulder disorder 
was diagnosed as a mild AC joint dislocation in a February 
1995 outpatient treatment note and again in a December 1995 
VA spine examination report.  Therefore, a confirmed 
diagnosis with respect to his right shoulder has been 
identified.  In addition, at the time the veteran initially 
sought treatment for a skin rash in September 1994, a private 
treating physician diagnosed eczema.  This diagnosis was 
confirmed in a January 1996 VA skin examination report.  The 
VA physician also noted resolving folliculitis and intertrigo 
in the bilateral inguinal creases.  

Further, in a December 1995 VA general medical examination 
report, the examiner concluded that the veteran's night 
sweats were directly related to the veteran's nightmares.  
Similarly, the December 1995 VA general medical examiner 
noted that the veteran's fatigue was directly related to poor 
sleep hygiene and nightmares.  His nightmares and sleep 
problems were noted to be related to psychiatric 
symptomatology; however, his psychiatric complaints did not 
rise to the level of PTSD.  In addition, at his hearing, the 
veteran acknowledged that a psychiatrist told him he had 
stressors other than military service causing his various 
symptoms.  

Next, the veteran's initial complaints of burning in his 
throat were thought to be cardiac-related but a 
cardiovascular work-up ruled/out a cardiac component.  
Thereafter, he was diagnosed in a January 1996 nose and 
sinuses examination with heartburn and esophageal reflux.  
This diagnosis was confirmed in July 1996 VA addendum report 
which revealed that an upper endoscopy showed microscopic 
evidence of gastritis.  A September 1996 medical specialist's 
opinion also noted a history suggestive of gastroesophageal 
reflux disease and noted the evidence of microscopic 
gastritis by endoscopy.  A diagnosis of reflux disease was 
also supported by a pH study conducted in July 1997.  
Therefore, the veteran's upper gastrointestinal complaints of 
throat burning have been attributed to gastroesophageal 
reflux disease.  In addition, although initial examinations 
revealed that the veteran's wrists were essentially normal 
and without chronic disability, a November 1997 VA 
examination report noted a diagnosis of tendonitis with 
respect to the veteran's complaints of bilateral wrist pain.

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for headaches, a low 
back disorder, a right shoulder disorder, a skin disorder, 
night sweats, fatigue, sleep problems, and an upper 
gastrointestinal disorder, due to an undiagnosed illness is 
precluded under this regulation.  Since there is, of record, 
medical evidence attributing the veteran's claimed 
undiagnosed illnesses to clinically-diagnosed disorders, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are rendered not plausible and the claims are 
not well grounded.  

Finally, the Board has considered whether an August 1995 
outpatient treatment record reflecting a medical opinion that 
the veteran's right shoulder pain and low back pain "may 
have" resulted due to physical stress/physical activities of 
the Gulf War is sufficient to well-ground those two claims.  
First, the Board notes that the veteran's service medical 
records from his second period of service during the Persian 
Gulf War are negative for complaints, symptomatology, or 
findings of a right shoulder disorder or low back pain.  In 
addition, the Board notes, parenthetically, that the veteran 
related a twenty year history of back pain in February 1995, 
dating it to the mid-1970s.  This is more consistent with 
service medical records from his first period of service 
during Vietnam where he also complained of a long history of 
back pain.  Further, speculative language, such as may or may 
not, is not sufficient to well-ground a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Here, the Board finds that one 
examiner's notation of a questionable connection between the 
veteran's complaints of right shoulder and low back pain and 
military service made several years after discharge is not 
sufficient evidence, particularly in light of the fact that 
no chronic right shoulder or low back pain disabilities were 
diagnosed at that time.

Claims for Short Term Memory Loss, and a Nasal Disorder, 
Due to Undiagnosed Illness

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has short term 
memory loss, and a chronic nasal disorder, are not supported 
by the record.  Post-service medical evidence is negative for 
treatment for or diagnosis of short term memory loss, or a 
nasal disorder.  

Specifically, although the veteran has claimed short term 
memory loss, it appears that he never expressed any 
complaints during any of his several VA examinations or to 
any private treating physician.  Thus, there is no clinical 
medical evidence of a short term memory loss disability.  
Further, there is no evidence of a chronic nasal disability 
related to mucosal swelling of the veteran's nasal passages.  
Some swelling and white exudate on the right nares was noted 
during the November 1994 PGW examination but a January 1996 
VA nose and sinuses examination report reflected minimal 
crusting and no rhinorrhea or greenish discharge.  Therefore, 
the medical evidence is negative for mucosal swelling of the 
nasal passages.  Thus, the objective medical evidence of 
record does not show that the disorders are exhibited at this 
time.  

Since, as previously discussed, basic service connection 
requires that a disability must be currently manifested, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for short term memory 
loss, and a nasal disorder could be granted and the claims 
for service connection are not well grounded and are 
therefore denied.  Because the regulations define an 
undiagnosed illness essentially as one where objective 
indications of a chronic disability cannot be attributed to 
any known clinical diagnosis and there is no evidence of the 
current disabilities claimed, the Board need not reach the 
issue of whether they have existed for six months or more, or 
whether they are manifestations of an undiagnosed illness.  

Claim for a Lower GI Disorder Due to Undiagnosed Illness

Initially, the Board finds that the veteran's claim for a 
lower gastrointestinal disorder due to undiagnosed illness is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) on the basis of medical evidence 
suggesting a connection between the veteran's lower 
gastrointestinal symptomatology and service in the Persian 
Gulf War.  Specifically, in a March 1996 VA intestine 
examination report, the examiner remarked that he had seen 
"quite a few" veterans from Desert Storm who had problems 
with loose stools and diarrhea where biopsies showed 
nonspecific inflammation.  Based on this statement, the Board 
finds that the claim is plausible.  Further, the Board 
observes that the veteran has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  Thus, the duty to assist 
the veteran, as mandated by § 5107(a), has been satisfied.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Turning to the merits of the claim, it is apparent to the 
Board that this issue essentially revolve around the medical 
statement suggesting a relationship between symptoms of 
diarrhea, evidence of gastrointestinal inflammation, and 
service in the Persian Gulf.  Of note, the Board observes 
that inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance.  
Bloom v. West, 12 Vet. App. 185 (1999).

After reviewing the entire record, it is the Board's opinion 
that the medical evidence of record does not support the 
veteran's contention that his lower gastrointestinal disorder 
is causally related to his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  First, although 
the March 1996 VA examiner noted that he had seen other 
veterans from Desert Storm experience loose stools and 
diarrhea, he remarked that this veteran had a history of 
frequent use of milk and soda pop and "suspected" that this 
was the main cause of the veteran's symptoms.  A 
determination that a dietary component was the cause is 
further supported by additional medical evidence.  As an 
example, in a February 1995 outpatient treatment note, the 
veteran complained of diarrhea and the treating physician 
recommended a trial of avoiding dairy products to evaluate 
whether the diarrhea resolved.  An August 1995 outpatient 
treatment note reflected that the veteran's diarrhea was 
probably normal bowel habits.

Moreover, in a December 1995 VA general medical examination, 
the examiner noted that the veteran's prior gastrointestinal 
work-up was negative and concluded that the veteran's 
symptoms likely represented a normal variation in bowel 
habits.  This finding is further supported in a July 1996 
addendum.  Apparently a flexible sigmoidoscopy was negative 
except for a benign tubular adenomatous polyp, which was 
excised (addressed as a separate issue in this decision).  
The examination concluded that the veteran's loose stools 
were a normal variation of bowel habits.  

As shown, although one examiner remarked that he had seen 
some Persian Gulf War veterans experience loose stool and 
diarrhea, which was associated with inflammation of the 
colon, a flexible sigmoidoscopy in this veteran failed to 
show any evidence of colon inflammation.  Further, the 
examiners have variously opined that the veteran's 
symptomatology is dietary-related or a normal bowel pattern, 
neither of which is an "undiagnosed illness" for purposes 
of the regulations.  This evidence refutes the basic premise 
on which the March 1996 examiner based his statement, to wit, 
that this veteran demonstrated nonspecific inflammation of 
the colon, which he does not.  

As the evidence establishes that this veteran did not have 
evidence of colon inflammation, that his lower 
gastrointestinal complaints are essentially normal bowel 
habits and/or related to dietary intake, the Board finds that 
there is no nexus between a lower gastrointestinal disorder 
and service in the Persian Gulf War.  See Jones (Stephen) v. 
West, 12 Vet. App. 383, 386 (1999) (medical opinion was less 
credible when evidence of record was inconsistent with facts 
on which physician based the opinion); Godfrey v. Brown, 7 
Vet. App. 398, 407 (1995) (where the report of the Social 
Security Administration (SSA) reflected that its findings 
were based on the veteran's disability of a "twenty-year 
history of back problems" as demonstrated by "medical 
evidence" and the medical evidence as contained in the file 
reflected no such history, the SSA statement cannot be 
presumed to be credible claim when, on its face, it 
conflicted with the medical evidence on which it is expressly 
premised).  Accordingly, the Board is persuaded that the 
preponderance of medical evidence is against a finding of a 
correlation between the veteran's lower gastrointestinal 
symptoms and service in the Persian Gulf, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for the residuals of a cyst 
on the right calf is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for headaches due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for a low back disorder due 
to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for a right knee disorder 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for a right shoulder 
disorder due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for a skin rash due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for night sweats due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for short term memory loss 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for an upper 
gastrointestinal disorder, claimed as burning in the throat 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for fatigue and sleep 
problems due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to service connection for mucosal swelling of the 
nasal passages due to undiagnosed illness as a result of 
service in the Southwest Asian theater pursuant to 38 C.F.R. 
§ 3.317 is denied.

Entitlement to service connection for a lower 
gastrointestinal disorder, claimed as loose stools due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for bilateral wrist pain 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 
- 6 -


- 1 -


